UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-80393-Marra/Matthewman

 

 

 

 

Chi Nguyen and
Huynh Nguyen, \ [
- FILED BYV &_D..

Plaintiffs,

v. JAN 27 2020
ANGELA E. NOBLE
Costco Wholesale Corp., CLERICS DIST Cl
Defendant.

/
ORDER DENYING PLAINTIFFS’ MOTION FOR SANCTIONS [DE 44]

THIS CAUSE is before the Court on Plaintiffs’ Motion for Sanctions. [DE 44]. Defendant
responded to Plaintiffs’ motion [DE 45]. The Court held a hearing on the motion on January 17,
2020. [DE 48]. This matter is ripe for review. For the reasons that follow, the motion is denied.

I. Background

This case concerns an alleged slip-and-fall. Plaintiff Chi Nguyen alleges that she slipped
and fell at the checkout counter of one of Defendant’s stores because Defendant had negligently
failed to clean up an accumulated liquid on the floor. See DE 10. She seeks damages from
Defendant resulting from the alleged slip-and-fall. Her husband, co-Plaintiff Huynh Nguyen, seeks
damages resulting from the alleged loss of his wife’s companionship and consortium. This action
was originally filed in Florida state court but was then removed to this Court. [DE 1].

II. Dispute Underlying Plaintiffs’ Motion for Sanctions
The dispute underlying Plaintiffs’ motion relates to Defendant’s alleged spoliation of

evidence, specifically a video recording from a surveillance camera that Plaintiffs contend “face[d]
the direction of the location of Plaintiff's fall.” [DE 44 { 9]. Previously, Plaintiffs filed a motion
to compel Defendant to produce two photos taken by one of Defendant’s employees as well as in-
store surveillance videos that Defendant had claimed work-product privilege over and listed on its
privilege log. See DE 11. Defendant failed to timely respond to Plaintiffs’ motion, and the Court
ordered Defendant to show cause as to why Plaintiffs’ motion should not be granted. [DE 15]. In
its response to that Order, Defendant stated that it had inadvertently failed to respond to Plaintiffs’
motion and that its “intent was always to produce the video and photographs” that Plaintiffs were
seeking. [DE 16 § 2-3]. Plaintiffs then replied to Defendant’s response, stating that in light of
Defendant’s response their Motion to Compel was moot. [DE 22]. The Court agreed and denied
Plaintiffs’ motion to compel accordingly. [DE 23].

Plaintiffs now contend that Defendant did not, in fact, produce the surveillance video that
it represented to the Court that it would. Instead, Plaintiffs argue that Defendant failed to produce
the video, failed to preserve it, and, as a result, improperly erased the video. This alleged spoliation,
they contend, resulted in “extreme irreversible prejudice” to Plaintiffs. [DE 44 § 11]. In response,
Defendant states that it produced the relevant surveillance video currently in its possession.
Plaintiffs also served on Defendant a request for production that requested “video showing the
area” where Plaintiff Chi Nguyen allegedly slipped and fell. [DE 45-3 | 5]. Defendant maintains
that “there is no such video because no cameras in the store show this area.” [DE 45 ] 1(®)].
Defendant also points out that Plaintiffs never made a written request to preserve video information
and thus it “had no duty to preserve any videos at all, much less video from a distant camera that
did not capture the accident[.]” [DE 45 § 1(E)]. Defendant states that the video from the camera

that Plaintiffs now argue should have been preserved and produced was overwritten and erased

2
after 30 days pursuant to Defendant’s regular video retention policy. [DE 45 4 14]. Defendant has
produced affidavits in support of its position, while Plaintiffs have provided no such affidavit or
other evidence.
III. Discussion and Analysis

Plaintiffs’ motion alleges the destruction or spoliation of a surveillance video allegedly
depicting the slip-and-fall incident at issue in this case. “Spoliation is the destruction or significant
alteration of evidence, or the failure to preserve property for another’s use as evidence in pending
or reasonably foreseeable litigation.” Graff v. Baja Marine Corp., 310 F. App’x. 298, 301 (11th
Cir. 2009). As of December 1, 2015, claims for spoliation of electronically stored information
(“ESI”), such as the one here, are governed by amended Rule 37(e). See Living Color Enter., Inc.
v. New Era Aquaculture, Ltd., No. 14-62216, 2016 WL 1105297, at *3 (S.D. Fla. Mar. 22, 2016).!

As amended, Rule 37(e) instructs that if a court finds prejudice to another party from the
loss of ESI that “should have been preserved in the anticipation or conduct of litigation,” then the
court may “order measures no greater than necessary to cure the prejudice.” Fed. R. Civ. P.
37(e)(1). However, if the Court finds that the party that destroyed the ESI “acted with the intent to
deprive another party of the information’s use in the litigation,” then the court can (1) “presume
that the lost information was unfavorable to the party;” (2) “instruct the jury that it may or must
presume the information was unfavorable to the party;” or (3) “dismiss the action or enter a default

judgment.” Fed. R. Civ. P. 37(e)(2)(A)-(C).

 

1 Both Plaintiffs and Defendant fail to discuss the facts of the alleged spoliation at issue in Plaintiffs’ motion in the
context of amended Rule 37(e).
A. Preliminary Spoliation Questions

“When confronted with a spoliation claim [involving ESI], the Court must first make some
preliminary determinations under Rule 37(e) before turning to subsections (e)(1) or (e)(2).” Living
Color, 2016 WL 1105297, at *4. First, the Court must address whether the allegedly spoliated ESI
should have been preserved. Jd. Second, the Court must inquire as to whether the allegedly
spoliated ESI was lost because Defendant failed to take reasonable steps to preserve it. Jd. at *5.
And finally, third, the Court must examine whether the allegedly spoliated ESI cannot be restored
or replaced through additional discovery. Jd. If the answer to any of these three inquiries is “no,”
then the Court “need proceed no further” in its analysis under Rule 37(e), “and a motion for
spoliation sanctions or curative measures must be denied.” Jd. If instead the answer to all three
questions is “yes,” then the Court must proceed with its analysis of the (e)(1) and (e)(2) factors.
Id.

i. Whether the Allegedly Spoliated ESI Should Have Been Preserved

Because Plaintiffs do not dispute the fact that they never made a written request to
Defendant that it preserve all surveillance videos from Defendant’s store, Defendant was only
required to preserve the video if it actually existed and litigation was “pending or reasonably
foreseeable.” Graff, 310 F. App’x. at 301.

Plaintiff Chi Nguyen originally brought her suit against Defendant in Florida state court on
January 17, 2019. [DE 1-3].” Her alleged slip-and-fall occurred on January 25, 2017, nearly two

years prior to the filing of the Complaint. Jd. at ¢ 7. “A party has an obligation to retain relevant

 

2 Plaintiff Huynh Nguyen was later added to this action after Plaintiff Chi Nguyen obtained leave of court to amend
her Complaint. See DEs 9, 10.
documents when litigation is reasonably anticipated.” Simon Prop. Grp., Inc. v. Lauria, 6-01598,
2012 WL 6859404, at *6 (M.D. Fla. Dec. 13, 2012). “Once a party reasonably anticipates
litigation, it has an obligation to make a conscientious effort to preserve electronically stored
information that would be relevant to the dispute.” U.S. ex rel. King v. DSE, Inc., No. 8-2416, 2013
WL 610531, at *7 (M.D. Fla. Jan. 17, 2013), report and recommendation adopted by, 2013 WL
608541.

The Court finds that Defendant did not have an affirmative duty to preserve the allegedly
spoliated video from the date of the fall (January 25, 2017) to the date of the filing of this lawsuit
(January 17, 2019), a period of nearly two years after Plaintiff Chi Nguyen’s alleged slip-and-fall.
Plaintiffs have provided no evidence that Defendant was given notice prior to the filing of this suit
that Plaintiffs intended to file an action against it related to the alleged slip-and-fall. Moreover,
merely because Plaintiff Chi Nguyen fell at Defendant’s store, absent additional facts, does not
mean that Defendant reasonably anticipated litigation on the date of the alleged fall. No duty to
preserve arose until after this lawsuit was served on Defendant. Without a duty to preserve the
allegedly spoliated video, Plaintiffs’ motion for sanctions necessarily fails.

ii, Whether the Allegedly Spoliated ESI Was Lost because Defendant Failed to Take

Reasonable Steps to Preserve It

 

Even assuming Defendant did have a duty to preserve the allegedly spoliated video (which
it did not), sanctions would still not be warranted unless the allegedly spoliated ESI was lost
because Defendant failed to take reasonable steps to preserve it. Living Color, 2016 WL 1105297,
at *5. “Reasonable steps to preserve .. . does not call for perfection.” Fed. R. Civ. P. 37(e) Advisory

Committee’s Notes to 2015 Amendment. “[E]ven when litigation is reasonably foreseeable, ‘a

5
corporation under a duty to preserve is not required to keep every shred of paper, every e-mail or
electronic document, and every backup tape. In essence, the duty to preserve evidence extends to
... unique, relevant evidence that might be useful to the adversary.’” Ala. Aircraft Indus., Inc. v.
Boeing Co., 319 F.R.D. 730, 740-41 (N.D. Ala. 2017) (quoting Jn re Ethicon, Inc. Pelvic Repair
Sys. Prod. Liability Litig., 299 F.R.D. 502, 517-18 (S.D. W. Va. 2014)) (internal citations omitted).

The Court finds that Defendant did not fail to take reasonable steps to preserve the allegedly
spoliated evidence because the video was not “unique, relevant evidence that might be useful to”
Plaintiffs. Jd. Although Plaintiffs contend that the video would have clearly showed Plaintiff Chi
Nguyen’s slip-and-fall, they fail to cite to a shred of evidence in support of this claim. Instead,
they direct the Court to an excerpt of a deposition transcript of one of Defendant’s employees not
filed with the instant motion but rather supposedly filed with their motion for summary judgment.
[DE 44 4 9]. Defendant, for its part, supports its argument that the allegedly spoliated video would
not have captured any part of Plaintiff Chi Nguyen’s slip-and-fall with evidence, including an
affidavit from its store manager. [DE 45-1].

As an initial matter, Plaintiffs were required to contemporaneously file any supporting
evidence they wished the Court to consider in conjunction with their motion. See S.D. Fla. L.R.
7.1(c)(1) (‘All materials in support of any motion, response, or reply, including affidavits and
declarations shall be served with the filing.”), And second, the Court has reviewed Plaintiff's
motion for summary judgment and the only depositions listed as exhibits to that motion are
excerpts of Plaintiffs’ own depositions. See DE 28-1, 28-2. Thus, Plaintiffs fail to even make a
colorable argument as to the second Rule 37(e) factor.

But even if they had, the Court finds that Defendant did not fail to take reasonable steps to

6
preserve the allegedly spoliated surveillance video as it had no knowledge whatsoever that
Plaintiffs intended to file a claim against it and Defendant has presented uncontroverted evidence
via affidavit that the video would not have captured the alleged slip-and-fall.

| B. Whether Sanctions Are Warranted under Rule 37(e)

Given that two of the three preliminary requirements for the imposition of sanctions for
spoliation of evidence under Rule 37(¢) have not been met, the Court finds that Plaintiffs’ motion
for sanction is without merit. See Living Color, 2016 WL 1105297, at *5. Defendant was under no
duty to preserve the allegedly spoliated video for almost two years without any indication from
Plaintiffs that they intended to pursue litigation against Defendant. Further, Plaintiffs have failed
to present any evidence whatsoever indicating that the allegedly spoliated video was relevant to
this litigation and thus Defendant needed to have taken reasonable steps to preserve it.

IV. Conclusion

In light of the foregoing, it is hereby ORDERED that Plaintiffs’ Motion for Sanctions [DE

44] is DENIED.

DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

this atl ot January 2020. Whol
[1 Jobe

WILLIAM MATTHEWMAN
United States Magistrate Judge
